                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

KEVIN REAVES,                                           )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:19-cv-00151-JPH-DLP
                                                        )
WEXFORD MEDICAL SERVICES, et al.                        )
                                                        )
                               Defendants.              )

ORDER DENYING MOTION TO GRANT SUMMARY JUDGMENT AND MOTION TO
                           CLARIFY

        Plaintiff Kevin Reaves asks that the Court grant summary judgment in his favor asserting

that he has been denied due process because, when he transferred prisons, much of his paperwork,

including the defendants’ initial disclosures, was lost. Dkt. 148. He also states that a prison official,

who is not a defendant in this case, threatened to destroy his paperwork. Id. In his motion to clarify,

he again asks that summary judgment be granted in his favor, stating that he filed his motion for

summary judgment even though he did not have the documents he needed. Dkt. 161. In other

words, Mr. Reaves requests a default judgment in his favor.

        “This Circuit has a well established policy favoring a trial on the merits over a default

judgment. For that reason, a default judgment should be used only in extreme situations, or when

other less drastic sanctions have proven unavailing.” Sun v. Bd. of Trustees of Univ. of IL, 473 F.3d

799, 811 (7th Cir. 2007) (citation omitted). Default judgment is “a weapon of last resort,

appropriate only when a party willfully disregards pending litigation.” Id. (citations omitted).

        Mr. Reaves bases his request for summary judgment on the fact that his paperwork has

been lost. He contends that he cannot pursue his claims without that documentation. But he has

not shown that either of the defendants was directly responsible for the loss of his paperwork and

                                                   1
the Court has directed the defendants to provide him with their initial disclosures, dkt. 155, so he

should have already received them or should receive them soon. He has not shown that the

defendants have failed to comply with the Court’s Order. He therefore has not shown the kind of

willful disregard for the litigation that makes default judgment necessary.

       For these reasons, the motion to grant summary judgment, dkt. [148], and motion to clarify,

dkt. [161], are each DENIED.

SO ORDERED.

Date: 3/31/2020




Distribution:

KEVIN REAVES
161700
BRANCHVILLE - CF
BRANCHVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

All Electronically Registered Counsel




                                                 2
